DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 	Claims 1-3, 5-8, 10, 12, 14-21, 23, 25, 31 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10, 12, 16, 18-20, 25, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the d50 laser of the talc ranges from 20 µm to 250 µm and d50 sedigraph of the talc ranges from 3 um to 18 µm. While the specification lists a myriad of different possible d50 values for any high aspect ratio mineral, a d50 value for talc in particular having a range of 20-250 µm is not supported. For instance, [082] of the specification recites a d50 (laser) for any high aspect ratio particulate mineral may include 2-250 µm. However, the current specification also recites talc having a d50 laser of the talc in particular is 8-25 µm and a d50 sedigraph of 1-8 µm at [098]. Hence, while the specification indicates any particulate material including wollastonite and mica include d50 values of 2-250 µm, a particulate mineral of talc in particular having the claimed d50 laser values are not supported. 
Claims 2-3, 5-8, 10, 12, 14-21, 23, 25, 31 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

Claims 1-3, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni et al. (US 2010/0068330) in view of Mas et al. (WO 2016/034455) and Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Martinoni is directed to a flame retardant polymer composition comprising:
a polymer 
a reinforcing material (abstract and [0042])
a flame retardant ([0073])
a high aspect ratio particulate mineral. Specifically, the composition comprises particles having an aspect ratio of at least about 5:1 (abstract). The particulate filler particles are present in an amount of 3-40 wt% of the composition ([0044]). Talc in particular is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 4 Mas), and is therefore equivalent to a high aspect ratio. The d50 laser of the talc is 10.7 µm and d50 sedigraph of 2.4 µm in Ex. 1 (Table 1 Mas). While outside the scope of the claimed range, the d50 values lie squarely within the ranges supported in the specification. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the present case, there is no evidence that the claimed ranges would not have the same properties as a polymer composition comprising talc having a d50 laser of 10.7 µm and d50 sedigraph of 2.4 µm, for example. Specifically, there is no data for talc having the claimed d50 values.
One skilled in the art would have been motivated to have selected the mica of Mas as the filler of choice in Martinoni to improve one or more mechanical properties, for examples impact resistance and flexural modulus (p. 4 Mas). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica as the particulate filler of choice in Martinoni. 
Martinoni doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Martinoni is silent as to how much flame retardant should be added, and Rautenberg discloses amounts of flame retardants used in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of flame retardant taught in Rautenberg as the amount of choice in Martinoni. 
Regarding claim 2: The polymer is preferably a polyamide ([0065]).
Regarding claim 3: The polymer is present in an amount of at least about 50 to less than 80% based on the total weight of the composition ([0064]). 
Regarding claim 15: High aspect ratio particles of wollastonite are disclosed at [0058].
Regarding claim 25: While Martinoni doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Martinoni is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art, resulting in a composition having the claimed flame retardancy rating, flexural modulus and spiral flow length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a flame retardant, reinforcing material, and high aspect ratio particulate filler, resulting in a composition having a flame retardancy rating, flexural modulus and spiral flow length within the scope of the claims.


Claims 1-3, 5, 7, 16-20, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2019/0256684) in view of Mas et al. (WO 2016/034455) and Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Konishi is directed to a flame retardant polymer composition comprising:
a polymer 
a reinforcing material of glass fiber ([0054]), which can be used in combination with two or more fillers ([0055]). 
a flame retardant additive ([0090])
a particulate mineral. Specifically, the mineral of talc is disclosed ([0056]), which can have an average particle diameter ([0061]) (equivalent to a particulate mineral). 
The inorganic filler including high aspect ratio talc is present in an amount of 30-40 mass% relative to 100 mass% polyamide (abstract Konishi), which is equivalent to 23-28 wt% inorganic filler based on the total weight of the composition.
While a high aspect ratio is mentioned with respect to the fiber filler, an aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 4 Mas), and is therefore equivalent to a high aspect ratio. The d50 laser of the talc is 10.7 µm and d50 sedigraph of 2.4 µm in Ex. 1 (Table 1 Mas). While outside the scope of the claimed range, the d50 values lie squarely within the ranges supported in the specification. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the present case, there is no evidence that the claimed ranges would not have the same properties as a polymer composition comprising talc having a d50 laser of 10.7 µm and d50 sedigraph of 2.4 µm, for example. Specifically, there is no data for talc having the claimed d50 values.
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Konishi to improve one or more mechanical properties, for examples impact resistance and flexural modulus (p. 4 Mas). This is relevant since Konishi is directed to articles having improved tensile strength ([0106] Konishi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Konishi. 
Konishi doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Konishi is silent as to how much flame retardant should be added, and Rautenberg discloses amounts of flame retardants used in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of flame retardant taught in Rautenberg as the amount of choice in Konishi. 
Regarding claim 2: Konishi is directed to a polyamide composition. 
Regarding claim 3: The composition comprises at least a polyamide and inorganic filler, such that the inorganic filler is added in an amount of 30 mass% or more relative to 100 mass% polyamide ([0013]-[0014] Konishi). It follows the polyamide is added in an amount of up to 77 wt% based on the total weight of the composition. 
Regrading claim 5: Konashi doesn’t specific a specific flame retardant. 
Rautenberg discloses suitable flame retardants include phosphorous containing compounds ([0209] Rautenberg). One skilled in the art would have been motivated to have selected the phosphorous containing compound as the flame retardant of choice in Konishi since Konishi doesn’t specify any particular flame retardants, and Rautenberg lists many suitable phosphorous containing compounds as flame retardants. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a phosphorous containing compound as the flame retardant. 
Regarding claim 7: Suitable flame retardants include red phosphorous, phosphines, organicphosphates
Regarding claim 16: Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 2 Mas), and is therefore equivalent to a high aspect ratio. 
Regarding claim 17: The d50 value of the talc is preferably 0.5 to 5.0 µm (p. 1-2 Mas). 
Regarding claim 18: The d95 laser of talc is 27.2 µm in Table 1 Mas. 
Regarding claim 19: The BET surface area is 10-25 m2/g (p. 6 Mas). 
Regarding claim 20: The lamellarity index is at least about 2.8 (p. 6 Mas). 
Regarding claim 25: While Konishi/Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Konishi/Mass is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art, resulting in a composition having the claimed flame retardancy rating, flexural modulus and spiral flow length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a flame retardant, reinforcing material, and high aspect ratio particulate filler, resulting in a composition having a flame retardancy rating, flexural modulus and spiral flow length within the scope of the claims.
Regarding claim 31: Articles are disclosed that are made from the composition ([0037] Konishi). 


Claims 1-3, 5, 7, 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzi et al. (US 2008/0033079) in view of Mas et al. (WO 2016/034455) and Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Costanzi is directed to a flame retardant polymer composition comprising:
a polymer
a glass reinforcing material
a flame retardant, 
a particulate filler including talc ([0059] Costanzi). 
An aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness ([0011] Mas), and is therefore equivalent to a high aspect ratio. The d50 laser of the talc is 10.7 µm and d50 sedigraph of 2.4 µm in Ex. 1 (Table 1 Mas). While outside the scope of the claimed range, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the present case, there is no evidence that the claimed ranges would not have the same properties as a polymer composition comprising talc having a d50 laser of 10.7 µm and d50 sedigraph of 2.4 µm, for example. Specifically, there is no data for talc having the claimed d50 values. 
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Costanzi to improve one or more mechanical properties, for examples impact resistance and flexural modulus ([0016] Mas). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Costanzi. 
Costanzi doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Costanzi is silent as to how much flame retardant should be added, and Rautenberg discloses amounts of flame retardants used in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of flame retardant taught in Rautenberg as the amount of choice in Costanzi. 
Regarding claim 2: Costanzi is directed to a polyamide composition. 
Regarding claim 3: The polyamide is present in an amount of 15-95% by weight based on the total weight of the composition. See claim 1 of Costanzi. 
Regarding claim 5: The flame retardant is a phosphorous containing compound of aluminum hypophosphite.
Regarding claim 7: Suitable flame retardants include red phosphorous, phosphines, organicphosphates.
Regarding claim 18: The d95 laser of talc is 27.2 µm in Table 1 Mas. 
Regarding claim 25: While Costanzi /Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Costanzi/Mass is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art, resulting in a composition having the claimed flame retardancy rating, flexural modulus and spiral flow length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a flame retardant, reinforcing material, and high aspect ratio particulate filler, resulting in a composition having a flame retardancy rating, flexural modulus and spiral flow length within the scope of the claims.


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni, Konishi, or Costanzi in view of Mass and Rautenberg as applied to claim 1 above, and further in view of Kenny et al. (US 2015/0094409).
Regarding claim 6: Martinoni, Konishi, and Costanzi mention a flame retardant, although doesn’t specify the flame retardant is an intumescent flame retardant. 
Kenny is directed to a flame retardant intumescent composition comprising thermoplastic polymers including polyamides ([0029] Kenny). One skilled in the art would have been motivated to have selected an intumescent flame retardant in Marinoni since it swells when heated and assists in extinguishing flames ([0022] Kenny). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an intumescent flame retardant in the composition of Konishi and Costanzi. 


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni, Konishi or Costanzi in view of Mass and Rautenberg as applied to claim 1 above, and further in view of Roth et al. (US 2016/0053115).
Regarding claim 10: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention the claimed fiber length and diameter.
Roth disclosed the composition comprises glass fibers, wherein the working examples utilize glass fibers having a length of 4.5 mm and diameter of 10 µm. One skilled in the art would have been motivated to have selected the glass fibers of Roth as the glass fibers of choice in Konishi and Costanzi since Roth teaches they are standard chopped glass fibers for polyamides ([0195] Roth). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the glass fibers of Roth as the glass fibers of choice in Konishi and Costanzi. 
Regarding claim 12: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention a specific amount of glass fibers.
The working examples of Roth utilize 26% by weight glass fibers based on the total weight of the composition (Table Roth). One skilled in the art would have been motivated to have selected this amount in Konishi and Costanzi for improved modulus of elasticity and tensile at break, as demonstrated in the working examples. Therefore, it would have been obvious to one skilled in the art to have utilized 26% by weight glass fibers. 


Response to Arguments

Applicant's arguments filed 5/31/2022 (herein “Remarks”) have been fully considered and are persuasive in part. 

Applicant argues (p. 6 Remarks) claim 1 recites in part the d50 laser of talc ranges from 20-250 um and d50 sedigraph of talc ranges from 3-18 um. Mas fails to teach a talc having the aforementioned d50 values.
This argument is not found persuasive since the d50 values taught in Mas are close enough that one skilled in the art would expect them to have the same properties. In the present case, there is no evidence that the claimed ranges would not have the same properties as a polymer composition comprising talc having a d50 laser of 10.7 µm and d50 sedigraph of 2.4 µm, for example. Specifically, there is no data for talc having the claimed d50 values.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764